            Sn        ?lititteb States! Btieitrtet Conrt
           for tfie ^ontfiem Bisdritt of 4$eorsta
                        ^oiiannali Bibtsitott
UNITED STATES OF AMERICA


      V.                                            CR 4:19-12


MICHAEL LEWIS PITTS




                                     ORDER


     Before the court is Defendant Michael Lewis Pitt's Motion for

Acquittal and Motion for New Trial, dkt. no. 75.^           This Motion has

been fully briefed and is ripe for review.                 For the reasons

provided below, the Motion is DENIED.

I. Defendant's Conviction


     After a jury trial. Defendant was found guilty on all three

counts as charged in the Superseding Indictment.              Count One was

for possession of a firearm by a prohibited person; Count Two was

for possession with intent to distribute a controlled substance

(Cocaine, Cocaine Base, Methamphetamine, and Marihuana); and Count




^ Defendant has also filed his own pro se Motion for New Trial, dkt. no. 77,
but because Defendant is represented by counsel, the Court will not entertain
that pro se motion. Thus, Defendant's pro se Motion for New Trial, dkt. no.
77, is hereby DENIED. See e.g., United States v. Miller, 432 F. App'x 955, 961
(11th Cir. 2011) ("It is undisputed that Miller was represented by counsel when
he filed his pro se Rule 35(a) motion. Accordingly, the district court properly
struck his motion pursuant to its local rules."); see also Local Rule 11.3 ("A
party represented by counsel may not file any motion, brief, or other paper pro
se absent prior leave of court.").
Three was for possession of a firearm in furtherance of a drug

trafficking crime.

II. Legal Standards

A. Motion for Judgment of Acquittal

     A motion for judgment of acquittal under Federal Rule of

Criminal Procedure 29 ''is a direct challenge to the sufficiency of

the evidence presented against the defendant."    United States v.

Aibejeris, 28 F.3d 97, 98 (11th Cir. 1994); s^ also United States

V. Ward, 197 F.3d 1076, 1079 (11th Cir. 1999) ("In considering a

motion for the entry of judgment of acquittal under [Rule 29(c)],

a district court should apply the same standard used in reviewing

the sufficiency of the evidence to sustain a conviction.").    The

Court must "'determine whether, viewing all the evidence in the

light most favorable to the Government and drawing all reasonable

inferences and credibility choices in favor of the jury's verdict,

a reasonable trier of fact could find that the evidence established

guilt beyond a reasonable doubt.'"    United States v. Griqsby, 111

F.3d 806, 833 (11th Cir. 1997) (quoting United States v. O'Keefe,

825 F.2d 314, 319 (11th Cir. 1987)).

B. Motion for New Trial


     Under Federal Rule of Criminal Procedure 33(a), "the court

may vacate any judgment and grant a new trial if the interest of

justice so requires."   Whether to grant a new trial is left to the

sound discretion of the trial court.    United States v. Champion,
813 F.2d    1154,    1170   (11th   Cir. 1987).     A   new    trial is only

appropriate where the evidence ^'preponderate[s] heavily against

the verdict, such that it would be a miscarriage of justice to let

the verdict stand."       Butcher v. United States, 368 F.3d 1290, 1297

(11th Cir. 2004)(citation omitted). Motions requesting a new trial

are thus viewed with "great caution"; they are not a vehicle by

which a court may "reweigh the evidence or set aside the verdict

simply     because   it     feels   some   other   result     would    be    more

reasonable."     United States v. Hall, 854 F.2d 1269, 1271 (11th

Cir. 1988) (quoting Bentley v. United States, 701 F.2d 897, 898

(11th Cir. 1983)); Butcher v. United States, 368 F.3d 1290, 1297

(11th Cir. 2004) (citation omitted).

Ill. Discussion


     Defendant argues that the government did not meet its burden

of proving each of the required elements for the three counts

charged in the Superseding Indictment because "the testimony and

exhibits merely provided proof that someone committed the crimes

alleged and did not establish that it was the defendant to the

exclusion of every other reasonable hypothesis."               Dkt. No. 75 at

2.   This is the entirety of Defendant's argument.                Defendant's

argument fails because the evidence of his guilt is overwhelming.

     The    evidence   showed that    Defendant was the       driver   and   sole


occupant of a vehicle that was pulled over by Detectives Baldwin

and Russell for failure to stop at a stop sign.             Detective Baldwin
approached Defendant's pulled-over vehicle from the driver's side.

Upon reaching the driver-side window. Detective Baldwin asked

Defendant to turn off the vehicle and hand him the keys.          Detective

Baldwin then made the same request a second time, and Defendant

complied.     Detective Baldwin then asked Defendant to exit the

vehicle, but Defendant did not comply.          Detective Baldwin had to

ask Defendant multiple times to exit the vehicle before Defendant

finally complied.

     Upon    exiting the       vehicle.   Detective   Baldwin   patted   down

Defendant.    Detective Baldwin felt a large bulge on Defendant's

right hip.    Defendant informed Detective Baldwin that the bulge

was a firearm.       Detective Baldwin then removed the firearm from a

holster, of which       were    both in   Defendant's right, front pant

pocket.     The firearm had a loaded magazine.            The firearm was

manufactured in Springfield, Massachusetts, and             Defendant had

prior felony convictions.

     Detective Russell then approached Defendant's vehicle and

smelled burnt marijuana emanating from Defendant's vehicle.              While

searching the vehicle. Detective Russell recovered blunt wrappers,

two marijuana blunts, and a small yellow ziplock bag with cocaine

that was wrapped in a Wal-Mart receipt.        Further, Detective Russell

recovered a Crown Royal pouch or bag that contained ten bags of

various     drugs,     including     powder   cocaine,    crack    cocaine,

methamphetamine pills, methamphetamine powder, and marijuana.              The
Crown Royal bag was located on the driver's side floorboard near

the brake and gas pedals.               The street value of these drugs was

approximately $3,400. The Crown Royal bag also contained a digital

scale, new/unused yellow packets, and a firearm magazine that was

identical    to- the      magazine      loaded   in    the    firearm    taken       from

Defendant's pocket.         Further, both magazines (the one from the

firearm in Defendant's pocket and the one found in the Crown Royal

bag) were loaded          with the exact same ammunition—Fiocchi .22

caliber.


       Defendant was then transported to the Special Investigations

Unit   office     where    Detective       Newman     of     the   Savannah         Police

Department conducted         an    audio recorded           interview.        Detective

Newman     read   Defendant       his    Miranda      warnings/rights         and     gave

Defendant     the   opportunity          to   sign      a     waiver     of     certain

constitutional rights.            Defendant waived his Miranda rights and

signed the constitutional rights form (after reviewing the form).

Defendant then told Detective Newman that the firearm belonged to

him, that he had purchased it, that it came in a box with a

magazine, and that he carried it in a holster on his hip.                     Defendant

denied any knowledge of the drugs and stated that he did not even

see the Crown Royal bag that was literally at his feet while he

was driving the vehicle, as it was on the driver-side floorboard

near the brake and gas pedals.
     Finally, Defendant consented to Detective Newman searching

his phone.   Detective Newman found a text message on Defendant's

phone that was sent from a contact ''Bub Folks" to Defendant.         The

text stated "Got 60 for 300," and Defendant told Detective Newman

that Bub Folks was asking him about Adderall pills.

     This evidence overwhelmingly establishes Defendant's guilt on

all three counts, as set forth in the Superseding Indictment.

Thus, Defendant's conclusory argument that the evidence "did not

establish that it was the defendant to the exclusion of every other

reasonable hypothesis," dkt. no. 75 at 2, is not sufficient to

meet his burden on either his Motion for Judgment of Acquittal or

Motion for a New Trial.


                              CONCLUSION


     For   the   reasons   provided   above.   Defendant's   Motion   for

Judgment of Acquittal and for New Trial, dkt. no. 75, is DENIED.

Defendant's pro se Motion for New Trial, dkt. no. 77, is DENIED.

     SO ORDERED, this 26th day of July, 2019.




                                 HON^ISA GOCBEp WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
